"   '=A='-~ :4.;.5B"-'-(R.;.ev'-.                                                                                                                                                          -----~------------.....;;,P;;,ag::.e
                                0.;..2;.;./0.;;.8/2;.;;0.;;,;19"-)J;.,;;ud;;,g;;;;m.;;;en;;.;ti;;;.na;;,.C;;;,n;;;,·m;;;;in;;;,al,;,.Pe;;;;tty._C;;.;a;;;;se_.(M;;;,o;,;;d,;;;;ifi,;;,;ed"=)                                                                    o;;;,f,;,..l \ /
                                                                                                                                                                                                                                                            ,;..!




                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                                 United States of America                                                                                                                           JUDGMENT IN A CRIMINAL CASE
                                                                                               v.                                                                                                   (For Offenses Committed On or After November 1, 1987)


                                              J Socorro Padilla-Penaloza                                                                                                                            Case Number: 3:19-mj-22120

                                                                                                                                                                                                    Grant L. Eddy
                                                                                                                                                                                                    Defendant's Attorney


     REGISTRATION NO. 85375298
     THE DEFENDANT:
      [:gj pleaded guilty to count( s) 1 of Complaint
                                       ------'--------------------------
      0 was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                                                                   Nature of Offense                                                                                                                              Count Number(s)
     8:1325                                                                            ILLEGAL ENTRY (Misdemeanor)                                                                                                                    1

        D The defendant has been found not guilty on count(s)
                                                                                                                                                                                               -------------~-----

        0 Count(s)                                                                                                                                                                                   dismissed on the motion of the United States.
                                            -----------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                                                              ~ TIME SERVED                                                                                                      D _ _ _ _ _ _ _ _ _ days

        [:gJ Assessment: $10 WAIVED [:gJ Fine: WAIVED
        [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                             charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                                                                  Tuesday, May 28, 2019
                                                                                                           ~---,_. _ _ _ _ ____,"'ate                                                                 of Imposition of Sentence
                                                                         7)

      Received
                                DUSM
                                     >::f!3S                                                                                                       MAY 2 8 2019                                        0   BI! ROBERTN. BLOCK
                                                                                                                                                                                                     ITED STATES MAGISTRATE WDGE
                                                                                                                c;__;:.rzi<, U.S. ['.';TG'i·.:T CCL:RT
                                                                                                             s.QLJTH:.::p.;r.J Dl'3TH.iCT c;: C.t\.L!FORNi.'l.
                                                                                                             BY                                    n'·:PUTY

      Clerk's Office Copy ·                                                                                                                                                                                                                     3:19-mj-22120
